DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
 

                                                     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-3, 5-7, 9-14 (renumbering as 1-12 respectively) are allowed.

Claims 1, 5 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “mapping an uplink packet for a quality of service (QoS) flow to a DRB in the list at a service data adaptation protocol (SDAP) layer of the terminal; submitting the uplink packet to a PDCP upper service access point (SAP)
from the SDAP layer of the terminal; performing a measurement of the uplink PDCP packet delay for the DRB based on the information at a PDCP layer of the terminal; and transmitting, to the base station, a result of the measurement performed based on the information,
wherein the uplink PDCP packet delay is measured based on a delay from an arrival of the uplink packet at the PDCP SAP until a transmission of the uplink packet is available.”

Claims 9, 12 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein an uplink packet for a quality of service (QoS) flow is mapped to the DRB in the list at a service data adaptation protocol (SDAP) layer of the terminal, wherein the uplink packet is submitted to a PDCP upper service access point (SAP) from the SDAP layer of the terminal, and wherein the uplink PDCP packet delay for the DRB is measured, by a PDCP layer of the terminal, based on a delay from an arrival of the uplink packet at the PDCP SAP until a transmission of the uplink packet is available.”


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473